 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY DWAYNE BOLDEN, JR.,                         Case No.: 3:19-cv-01022-AJB-AHG
12                                      Plaintiff,       ORDER:
13   v.
                                                         (1) DENYING PLAINTIFF’S
14                                                       MOTION FOR APPOINTMENT OF
     DEPUTY RUDY PERAZA, et al.,                         COUNSEL; and
15
                                     Defendants.
16                                                       (2) GRANTING PLAINTIFF’S
                                                         MOTION TO AMEND COMPLAINT
17
18                                                       [ECF Nos. 12, 14]
19
           Before the Court are two motions filed by Plaintiff Anthony Dwayne Bolden, Jr.
20
     (“Plaintiff”), seeking the appointment of counsel and to add defendants through an
21
     amended pleading. ECF Nos. 12, 14. Plaintiff, proceeding pro se and in forma pauperis, is
22
     currently incarcerated at the George F. Bailey Detention Facility in San Diego, California.
23
     ECF Nos. 1, 3. For the reasons set forth below, the Court DENIES the request to appoint
24
     counsel and GRANTS leave to amend the Complaint.
25
          I.   PROCEDURAL HISTORY
26
           Plaintiff filed his initial complaint on May 31, 2019, alleging civil rights violations
27
     against four defendants under 42 U.S.C. § 1983. ECF No. 1. On June 6, 2019, the Court
28

                                                     1
                                                                              3:19-cv-01022-AJB-AHG
 1   granted Plaintiff’s request to proceed in forma pauperis. ECF No. 3. However, pursuant to
 2   28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1), the Court sua sponte dismissed Plaintiff’s
 3   claims against Defendant “San Diego Sheriff Department” because the Sheriff’s
 4   Department is not a suable entity under § 1983 as well as his non-cognizable property
 5   damage claim against Defendant “Sergeant Brewer.” Id. The Court permitted Plaintiff’s
 6   excessive force claims against individual Defendants Deputy Rudy Peraza and Deputy
 7   David Fazivae to go forward. Id.
 8         On August 29, 2019, Plaintiff’s summons for Defendant Peraza was properly served,
 9   while the summons for Defendant Fazivae was returned unexecuted. ECF Nos. 6–7.
10   Defendant Peraza filed an Answer on September 10, 2019. ECF No. 10. On October 1,
11   2019, Plaintiff filed the instant motions to appoint counsel and to amend his pleading to
12   add defendants. ECF Nos. 12, 14.
13       II.   PLAINTIFF’S MOTION FOR APPOINTMENT OF COUNSEL
14         District courts may appoint counsel to “any person unable to afford counsel.” See 28
15   U.S.C. § 1915(c)(1); see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).
16   However, “[t]here is no absolute right to counsel in civil proceedings.” Hedges v.
17   Resolution Trust Corp., 32 F.3d 1360, 1363 (9th Cir. 1994). Before a court can exercise its
18   discretion, a civil plaintiff must make a reasonably diligent effort to obtain counsel. Bailey
19   v. Lawford, 835 F. Supp. 550, 552 (S.D. Cal. 1993). Additionally, courts must determine
20   whether “exceptional circumstances” warrant the appointment of counsel by evaluating
21   “the likelihood of [a plaintiff’s] success on the merits and the ability of the plaintiff to
22   articulate his claims pro se in light of the complexity of the legal issues involved.” Terrell,
23   935 F.2d at 1017 (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986));
24   see also Harrington v. Scribner, 785 F.3d 1299, 1309 (9th Cir. 2015). However, neither
25   factor is dispositive and “both must be viewed together before reaching a decision.” Id.
26         Here, Plaintiff fails to demonstrate he has made any reasonably diligent effort to
27   obtain counsel. Further, Plaintiff offers no evidence to substantiate his motion by showing
28   that “exceptional circumstances” warrant appointment of counsel. ECF No. 12.

                                                    2
                                                                                3:19-cv-01022-AJB-AHG
 1   Specifically, the only claims remaining in the case are his excessive force claims against
 2   two individual Defendants for a single incident that appears to have taken place in a matter
 3   of minutes in the San Diego County Jail. See ECF No. 1. Plaintiff fails to explain why these
 4   relatively straightforward claims raise any complex legal issues. Moreover, although
 5   Plaintiff’s motion cites several benefits of legal counsel, Plaintiff offers no substantive
 6   explanation as to why he cannot adequately pursue his claim. Having reviewed Plaintiff’s
 7   Complaint and his other filings in this case, the Court finds Plaintiff has consistently
 8   demonstrated an impressive ability to write clear factual narratives and to cogently
 9   articulate his legal claims. ECF Nos. 1, 12, 14, 15. For example, his Motion to Appoint
10   Counsel presents such well-stated arguments as: “A trial in this case will likely involve
11   conflicting testimony. A lawyer would assist Plaintiff in the presentation of evidence and
12   the cross-examination of opposing witnesses[,]” and “Plaintiff’s incarceration will greatly
13   limit his ability to litigate this case. This case will likely involve substantial investigation
14   and discovery.” ECF No. 12 ¶¶ 3-4. All of his writing is of this high caliber.1
15         Considering the lack of complexity of the legal issues in this case and Plaintiff’s
16   ability to articulate his claims, the Court finds Plaintiff has failed to show “exceptional
17   circumstances” warranting appointment of counsel. Accordingly, the Court DENIES
18   Plaintiff’s Motion for Appointment of Counsel (ECF No. 12) without prejudice to
19   refiling.2
20
21
22   1
       The Court notes that many of Plaintiff’s filings have resulted in Notices of Document
23   Discrepancies prior to filing. See ECF Nos. 11, 13, 17. However, upon review, the Court
     finds Plaintiff’s filing discrepancies could be avoided in the future if Plaintiff reviews the
24   Federal Rules and Local Rules of this Court.
25
     2
       As already discussed, Plaintiff notes in his motion that counsel would be essential to
26   assist him at trial. That issue is raised prematurely. This case is still in its very early
27   stages and trial is not on the horizon. Because Plaintiff’s motion is denied without
     prejudice to refiling, Plaintiff is free to seek appointment of counsel again in the future
28   and may raise such arguments at that time, if applicable.

                                                    3
                                                                                3:19-cv-01022-AJB-AHG
 1     III.   PLAINTIFF’S MOTION TO ADD DEFENDANTS
 2         Plaintiff moves to amend his Complaint to attempt to add a proper municipal
 3   defendant and to modify the spelling of Defendant Fazivae’s name, since the San Diego
 4   Sheriff’s Department was dismissed as a non-suable entity and the summons on Defendant
 5   Fazivae was returned unexecuted. See ECF No. 14. Rule 15(a)(1)(B) of the Federal Rules
 6   of Civil Procedure permits amendment of a party’s complaint once as a matter of course
 7   within 21 days of service of a responsive pleading. Fed. R. Civ. P. 15(a)(1)(B). Defendant
 8   Peraza’s Answer was filed on September 10, 2019. ECF No. 10. Therefore, when Plaintiff
 9   filed his Motion on October 1, 2019, he was within the 21-day window to file an amended
10   complaint as a matter of right. Accordingly, the Court GRANTS Plaintiff’s Motion (ECF
11   No. 14). However, despite clearly explaining his proposed amendments, Plaintiff did not
12   separately attach a proposed amended complaint to his motion. Plaintiff must submit a
13   proper amended complaint to the Court upon receipt of this Order.
14      IV.   CONCLUSION
15        For the foregoing reasons, Plaintiff’s Motion for Appointment of Counsel (ECF No.
16   12) is DENIED WITHOUT PREJUDICE and Plaintiff’s Motion to Add Defendants
17   (ECF No. 14) is GRANTED. Plaintiff is ORDERED to properly submit a separate
18   amended complaint incorporating his proposed amendments by November 8, 2019.
19         IT IS SO ORDERED.
20   Dated: October 15, 2019
21
22
23
24
25
26
27
28

                                                 4
                                                                            3:19-cv-01022-AJB-AHG
